Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-5 are pending. Claims 1-5 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 04/07/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 1-5 in the final mailed 12/07/2021 is withdrawn. The amendments have overcome the rejection.
The 103 rejection of claims 1-4 over ‘941 ‘941 (KR20180047941, Published 05-2018), ‘661 (US Patent 6,242,661, Patent date 06-2001), ‘091 (US Patent 5,144,091, Patent date 09-1992), ‘291 (EP0486291, Published 05-1992), ‘427(US Patent 6,380,427, Patent date 04-2002), and ‘038 (US Patent 3,387,038, Patent date 06-1968) in the final mailed 12/07/2021 is withdrawn.
The 103 rejection of claim 5 over ‘941 (KR20180047941, Published 05-2018), ‘661 (US Patent 6,242,661, Patent date 06-2001), ‘091 (US Patent 5,144,091, Patent date 09-1992), ‘291 (EP0486291, Published 05-1992), ‘427(US Patent 6,380,427, Patent date 04-2002), ‘038 (US Patent 3,387,038, Patent date 06-1968), as applied to claims 1-4 and in further view of ‘995 (US Patent 3,282,995, Patent date 11-1966) in the final mailed 12/07/2021 is withdrawn.
The reason for the withdraw of the above 103 rejections is as follows. There is no motivation for an ordinary artisan to have looked to reference ‘661 nor utilize the method to concentrate isobutene comprising isobutane with n-butane. Additionally, there is no motivation to utilize the concentrated isobutene comprising isobutane with n-butane taught by 661 in method to prepare methyl methacrylate (MMA). 
661 is directed towards the polymerization of isobutene (column 1). Therefore, one of ordinary skill in the art would not have been motivated to look to reference ’661 for a source of isobutene in a process to prepare MMA.
Although the primary reference ‘941 teach isobutene is used as a raw material for various chemical products including MMA, one of ordinary skill would not have utilized the isobutene taught by 941 to produce MMA. The reason being, 941 is directed towards pretreating isobutene as a polyisobutene raw material. Polyisobutene and MMA are materially different products.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul Zarek on 05/03/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1 is amended as follows.

The following phrase in claim 1 is deleted: 
“(2) removing light gas, between the first oxidation reaction and the second oxidation reaction;
(3) producing methacrolein by a primary oxidation reaction of the concentrated isobutene;
(4) producing methacrylic acid via a secondary oxidation reaction of the produced methacrolein; and”.

The following phrase is put in its place - - 
(2) removing light gas, between a first oxidation reaction and a second oxidation reaction;
(3) producing methacrolein by the first oxidation reaction of the concentrated isobutene;
(4) producing methacrylic acid via the secondary oxidation reaction of the produced methacrolein; and - - .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: An updated search yielded the following closest prior art. ‘262 (US Patent 5,155,262, Patent date 10-1992). 
262 teach the production of methacrylic acid via the currently claimed two oxidation steps (claim 1).

    PNG
    media_image1.png
    186
    600
    media_image1.png
    Greyscale

Additionally, 262 teach motivation to remove non-condensables (claimed step (2)) (column 6).

    PNG
    media_image2.png
    326
    618
    media_image2.png
    Greyscale

262 teach nitrogen as a diluent (column 12). 
262 teach the isobutylene source having 0.2% inert impurities (column 12).
However, 262 does not teach the concentration of isobutylene by a catalytic distillation process. 262 does not teach the presence of n-butane and iso-butane in the isobutylene.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628